Citation Nr: 1317153	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

REMAND

The Veteran served on active duty from October 1952 to July 1954.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

All of VA's efforts to develop the Veteran's above-captioned claim need not be detailed here.  For purposes of this remand, it is sufficient to state that, in September 2012, the Board requested an opinion from the Veterans Health Administration (VHA) addressing the salient diagnostic and etiological questions presented by the Veteran's claim.  This opinion was rendered in November 2012.

Later in November 2012, the Board reviewed the VHA opinion, determined that clarification was needed, and, thus, returned the Veteran's claim to VHA.  In December 2012, the medical professional that rendered the November 2012 opinion provided a supplemental opinion.

In January 2013, after reviewing the November 2012 opinion and the December 2012 supplemental opinion, the Board found that additional clarification was required.  Consequently, the Board returned the Veteran's claim file to VHA for further review.

In response to the Board's January 2013 request for clarification, the medical professional that rendered the November and December 2012 opinions simply attached a copy of the November 2012 opinion to the December 2012 supplemental opinion, then returned the Veteran's claim to the Board.  No additional clarification was provided, nor was a new opinion provided wherein the salient diagnostic and etiological questions presented by the Veteran's claim were adequately addressed.  The Board finds that the response to the January 2013 request for clarification is insufficient for purposes of adjudicating the Veteran's claim.

Based on the above, the Board finds that a remand to afford the Veteran another VA examination is required in order to satisfy VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination to a veteran, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature of any current psychiatric disability and whether any present psychiatric disability was incurred in or due to active service or was caused or aggravated by a service-connected disability.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner should diagnose any acquired psychiatric disorder found to be present.

A.  If a diagnosis of posttraumatic stress disorder (PTSD) is appropriate:

i. The examiner should specify whether (1) each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. 

ii. If a diagnosis of PTSD is appropriate and the examiner finds that said diagnosis is not related to the Veteran's military service, the examiner must then opine as to whether the Veteran's PTSD was aggravated by a service-connected disability.

iii. The examiner should specifically discuss the previous psychiatric diagnoses of record in order to ascertain whether the Veteran experienced PTSD at any point during the pendency of this appeal.  If the examiner determines that the Veteran did, in fact, experience PTSD during the pendency of this appeal, the examiner must address the questions presented in paragraphs i and ii, even if a current diagnosis of PTSD is not appropriate.

B.  If the examination results in a psychiatric diagnosis other than PTSD:

i. The examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disability, to include whether it is at least as likely as not (a 50 percent probability or greater) that any currently demonstrated psychiatric disability, other than PTSD, had its onset during active service; is related to any in-service disease, event, or injury; or was caused or aggravated by a service-connected disability. 

ii. In doing so, the examiner should acknowledge and discuss the Veteran's service treatment records; VA outpatient treatment records; the Veteran's lay statements; and any other relevant information. 

In addressing the questions presented in paragraphs A and B, the examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings.  

The examiner is advised that, at the time of this remand, service connection has been awarded for bilateral hearing loss and tinnitus.

The examiner is further advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Further, the term "aggravated" means that there was an increase in disability, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.

2.  Thereafter, the RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

